Citation Nr: 0923419	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-26 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death, including as a result of exposure to 
herbicides.

2.  Entitlement to service connection for chondrosarcoma 
midsternum post excision, including as a result of exposure 
to herbicides, for accrued benefits purposes.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to November 
1970.  He died on April [redacted], 2005.  The appellant is the 
Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

At this point, the Board notes that the appellant appears to 
have submitted additional evidence subsequent to the issuance 
of the June 2007 supplemental statement of the case.  The 
appellant has not expressly waived AOJ review of this 
evidence.  Normally, the Board would have to obtain an 
express waiver of AOJ review of this evidence from the 
appellant before being able to proceed with adjudication.  
See generally Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed Cir. 2003).  However, in the 
instant case, the Board notes that the one medical document 
specific to the Veteran was the duplicate of a March 2005 
treatment record from Stanford Pathology Consultants which 
was previously associated with the claims folder.  The 
remaining evidence submitted since the June 2007 supplemental 
statement of the case consists of letters from the appellant 
addressed to the Board and to various doctors involved with 
the Veteran's treatment as well as general informational 
print-outs from various cancer websites which define bone 
cancer.  The Board finds that this is merely cumulative 
evidence in that it does not add anything to the record that 
was not already known.  The appellant's contentions that 
chondrosarcoma metastasized from the lung and the fact that 
primary bone cancer is less common than metastatic cancer are 
cumulative of testimony and statements from the appellant 
already of record.  As such, the Board finds that since this 
additional evidence is duplicative and cumulative of evidence 
that was already of record and considered by the AOJ, no 
prejudice to the appellant will result from the Board's 
consideration of this evidence in the first instance.

The appellant testified before the undersigned Veterans Law 
Judge in March 2008.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1. The Veteran died in April 2005 due to cardiac arrest, due 
to or as a consequence of superventricular tachycardia, due 
to or as a consequence of chondrosarcoma.

2. A service connected disability was neither the principal 
nor a contributory cause of the Veteran's death and there is 
no competent medical evidence showing that the Veteran's 
death is otherwise related to service.

3. At the time of the Veteran's death, he was not in receipt 
of service connection for any disability, although he had 
claim pending for service connection for cancer.  

4.  Chondrosarcoma was neither incurred in service, nor 
during a presumptive period, nor as a result of in-service 
herbicide exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cause of death 
have not been met. 38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.312 (2008).

2.  The criteria for the claim of service connection for 
chondrosarcoma midsternum for accrued benefits purposes have 
not been met. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 
3.102, 3.151, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2005 that fully 
addressed all notice elements articulated in Quartuccio v. 
Principi.  The letter was sent prior to the initial RO 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
She was also asked to submit evidence and/or information in 
her possession to the RO.  

Although notice was not provided in complete conformance with 
the requirements of the Hupp decision, the lack of such 
notice was not prejudicial to the appellant.  The Veteran was 
not service connected for any disabilities at the time of his 
death, so a statement regarding service-connected 
disabilities and information necessary to substantiate a DIC 
claim based on a service-connected disability was 
unnecessary, as it is inapplicable to the appellant's claim.  
Furthermore, the October 2005 RO letter informed the 
appellant that DIC could be established if the Veteran's 
death was due to a service-related injury or disease.  The 
appellant demonstrated actual knowledge of the need to 
establish that her husband's death was caused by his military 
service.  For example, at her March 2008 Board hearing, she 
testified as to her belief that in-service Agent Orange 
exposure was the cause of her husband's death.  Thus, any 
inadequacies in the notice provided to the appellant with 
respect to the Hupp case have not prejudiced her claim.  

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained service treatment records, VA outpatient 
treatment records, and private treatment records.  The 
appellant has submitted a death certificate, autopsy report, 
private treatment records, and several written statements, in 
addition to testifying before the undersigned Veterans Law 
Judge at a March 2008 Travel Board hearing.  

The Board concedes that a separate VA medical opinion was not 
obtained to address the cause of the Veteran's death.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, no evidence of the 
disorders for many years after separation, and no competent 
evidence of a nexus between service and the appellant's 
claim, a remand for a VA examination would unduly delay 
resolution.

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Service Connection for the Cause of Death

The appellant seeks service connection for the cause of the 
Veteran's death. Specifically, the appellant contends the 
Veteran's exposure to herbicidal agents in service caused the 
cancer that led to his death.  In the alternative she claims 
that the veteran had cancer of the lungs (a presumptive 
service connected disease based on exposure to Agent Orange) 
which contributed to cause the veteran's death.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a refutable presumption of service 
incurrence, such as a malignant tumor, if manifested to the 
required degree within a prescribed period from the Veteran's 
separation from active duty; or one that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2008).

Service connection may be established if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  For the showing of a chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2008).

Here, the Veteran underwent a private computed tomography 
(CT) chest scan in February 2005.  The scan revealed a large, 
lytic mass within the inferior aspect of the sternum.  The 
mass was consistent with malignancy and featured multiple 
central calcifications, which could indicate that it 
represented a primary osseous (bone) or chondroid (cartilage) 
tumor or residual destroyed bone within the mass.  No osseous 
lesions were present to suggest other metastatic disease 
within the chest.  However, evaluation of the pulmonary 
parenchyma (lung) showed a partially-calcified left lower 
lobe nodule.  The radiologist opined that this was probably a 
granuloma, although it could have represented a metastasis if 
the Veteran was found to have an osseous or chondroid primary 
malignancy.  

The Veteran died on April [redacted], 2005.  During his lifetime, he 
was not in receipt of service connection for any condition.  
The Veteran's death certificate listed the cause of death as 
cardiac arrest, due to or as a consequence of 
superventricular tachycardia, due to or as a consequence of 
chondrosarcoma.  No contributory causes of death were noted.  

An autopsy was performed on April [redacted], 2005, at which time the 
attending physician indicated that the likely cause of death 
was superventricular tachycardia and ventricular 
fibrillation.  The Final Autopsy Report indicated that the 
Veteran died of apparent heart failure associated with 
cardiac dysrhythmias, most immediately attributable to acute 
occlusive thrombosis of his left anterior descending coronary 
artery.  Autopsy findings also included heart enlargement, 
appearing to be due to a combination of left ventricle 
hypertrophy and dilated cardiomyopathy.  There was no finding 
referable to lung cancer.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the Veteran was not exposed to any such agent during 
that service. 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 
12 Vet. App. 164, 166 (1999).

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2008).  

Service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, the Veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.313.  Second, the Veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e), or otherwise establish a nexus to service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

In addition, certain chronic diseases, including 
cardiovascular disease and malignant tumors, which become 
manifest to a compensable degree within one year after 
service, will be rebuttably presumed to have been incurred in 
service.  For example, where a Veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and a 
cardiovascular disease, such as coronary artery disease, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Here, the Veteran's service records reflect service in the 
Republic of Vietnam from approximately March 1969 to April 
1970.  His Form DD 214 indicates that he received awards and 
commendations reflecting service in Vietnam, including the 
National Defense Service Medal and Vietnam Service Medal with 
one bronze star.  Thus, the Veteran has met the requisite 
service in Vietnam and exposure to an herbicidal agent is 
presumed.  However, chondrosarcoma is not a disease subject 
to presumptive service connection based upon herbicide 
exposure.  To the contrary, it is explicitly excluded by the 
relevant VA regulation.  Accordingly, service connection for 
the cause of the Veteran's death due to chondrosarcoma is not 
warranted on a presumptive basis as a disease associated with 
exposure to certain herbicide agents.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

Furthermore, service connection for chrondrosarcoma is not 
warranted on a presumptive basis as a chronic disease that 
manifested to a compensable degree within one year from 
separation from service.  Service treatment records indicated 
that he never suffered from pain or pressure in his chest, or 
a tumor, growth, cyst, or cancer.  Objectively, his lungs and 
chest were found to be within normal limits.  At the time of 
his separation from service in November 1970, the only 
diagnoses were passive-aggressive personality disorder and a 
self-inflicted laceration wound to the left wrist.  There is 
no evidence showing that a malignant tumor manifested to a 
compensable degree within a year of the Veteran's service 
discharge and no competent medical evidence linking 
chrondrosarcoma to service.  Accordingly, service connection 
for cause of death due to chondrosarcoma is not warranted on 
a direct or presumptive basis.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

There is also no evidence of record that the Veteran's 
superventricular tachycardia or ventricular fibrillation was 
caused by, incurred in, or otherwise related to his period of 
service.  Although he noted a history of high blood pressure, 
service treatment records indicated that he never suffered 
from pain or pressure in his chest, palpitation, or pounding 
heart.  Objectively, his vascular system and heart (to 
include thrust, size, rhythm, and sounds) were within normal 
limits upon physical examination.  As indicated above, at the 
time of his separation from service in November 1970, the 
only diagnoses were passive-aggressive personality disorder 
and a self-inflicted laceration wound to the left wrist.  
There is no evidence that any cardiovascular disease 
manifested to a compensable degree within a year of the 
Veteran's service discharge and there is no competent medical 
evidence linking the cardiovascular disease to service.  
Accordingly, service connection for the cause of the 
Veteran's death due to a service-related cardiac condition is 
not warranted on a direct or presumptive basis.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

The appellant's primary contention is that the Veteran was 
exposed to higher levels of Agent Orange than most people 
during his service in Vietnam, and developed soft tissue 
carcinoma of the left lung which later developed into the 
secondary chondrosarcoma midsternum which caused his death.  
Specifically, she notes that the February 2005 CT scan showed 
a partially calcified lower left node nodule in the lung, 
which she believes was soft tissue carcinoma that developed 
into secondary chondrosarcoma midsternum.  Under the 
appellant's theory of entitlement, service connection for 
soft tissue carcinoma would be warranted on a presumptive 
basis as a disease associated with exposure to certain 
herbicide agents.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

However, there is no competent medical evidence of record 
which links the Veteran's chondrosarcoma to his exposure to 
herbicidal agents, or which suggests that the chondrosarcoma 
was secondary to soft tissue carcinoma of the left lung.  
Rather, the February 2005 CT chest scan on which the 
appellant relies explicitly indicated that the mass found on 
the inferior aspect of the Veteran's sternum represented a 
"primary osseous [bone] or chondroid [cartilage] tumor" or 
"residual destroyed bone within the mass." (Emphasis 
added).  The partially-calcified left lower lobe nodule was 
said to be a probable granuloma, "although if the patient is 
found to have an osseous or chondroid primary malignancy, 
then this could present a metastasis."  As such, the 
February 2005 CT chest scan suggested that, if the lung 
nodule was found to be cancerous, it was secondary to the 
primary bone/cartilage cancer, rather than the bone/cartilage 
cancer being secondary to the lung nodule.  

This was supported by the March 2005 report of the Veteran's 
private oncologist, who diagnosed him with a low grade 
chondrosarcoma arising from the right inferior part of the 
sternum.  He noted that this was the most common type of 
chest wall tumor and almost always localized, although it may 
present with some metastases about 10 percent of the time.  
The oncologist was also concerned with the 5-millimeter 
nodule in the left lower lung, but indicated that it was too 
small to biopsy.  Rather, his main concern was removing the 
chondrosarcoma of the sternum, which he referred to as the 
"primary malignancy."  The Board notes that the lung nodule 
was never definitively diagnosed as cancer; and, if it were 
cancerous, the oncologist suggested that it was secondary to 
the primary bone/cartilage cancer, rather than the 
bone/cartilage cancer being secondary to the lung nodule.  
Additionally, the Veteran's autopsy report failed to diagnose 
the Veteran as having lung cancer.  The May 2005 final 
autopsy report found no evidence of gross purulence, abscess, 
palpable nodularity, or other focal lesion in the lungs.  

In addition, the appellant has provided no medical evidence 
suggesting a link between the chondrosarcoma and exposure to 
herbicides, or suggesting that the chondrosarcoma was 
secondary to any soft tissue carcinoma of the left lung.  To 
the contrary, in correspondence dated in June 2008, the 
appellant indicated that she sent letters to multiple 
physicians involved in treating the Veteran prior to his 
death.  These letters requested expert opinions as to whether 
the Veteran's cancer was primary bone cancer or secondary 
bone cancer caused by primary soft tissue carcinoma in the 
lung.  Only the Veteran's pathologist responded, indicating 
that he had no information to add to the previous diagnosis.  
Therefore, without any evidence of a nexus between the 
chondrosarcoma and exposure to Agent Orange or an opinion 
suggesting that the chondrosarcoma was secondary to soft 
tissue carcinoma of the left lung, the preponderance of the 
evidence is against the claim for service connection for the 
cause of death as a result of herbicide exposure and the 
subsequent development of chondrosarcoma.

In sum, there is no evidence of chondrosarcoma, 
superventricular tachycardia, or ventricular fibrillation 
during service; no evidence of cancer or a cardiovascular 
disease within one year of the Veteran's service discharge; 
and no evidence linking the causes of the Veteran's death to 
service.  Consequently, service connection for the cause of 
the Veteran's death is not warranted.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).



III.  Accrued Benefits

The Veteran died in April 2005, and the appellant filed a 
claim for Dependency and Indemnity Compensation in September 
2005.  That application included a claim for accrued 
benefits.  A rating decision dated in March 2006 denied 
accrued benefits and explained to the appellant that accrued 
benefits were any money VA owed the Veteran at the time of 
his death.  The decision informed the appellant that the 
claim for accrued benefits could not be granted because there 
was no available evidence of record to establish service 
connection for chondrosarcoma midsternum post excision. 

Under 38 U.S.C.A. § 5101(a), a specific claim and the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under laws 
administered by the VA.  Applications for accrued benefits 
are governed by 38 U.S.C.A. § 5121 which states, in relevant 
part, that periodic monthly benefits under laws administered 
by the Secretary to which an individual was entitled at death 
under existing ratings or decisions, or based on evidence in 
file at the date of death and due and unpaid shall, upon the 
death of such individual be paid to the Veteran's spouse.  

There has been a significant statutory change regarding the 
payment of benefits accrued and unpaid at the time of a 
Veteran's death.  In this regard, 38 U.S.C.A. § 5121(a) has 
been amended by repealing the 2-year limit on accrued 
benefits such that a Veteran's survivor may receive the full 
amount of the award for accrued benefits. Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Congress specifically stated that this provision 
applies to deaths occurring on or after the date of enactment 
of the Act, or December 16, 2003.  As the Veteran's death 
occurred after that date, this recent statutory amendment is 
applicable to the instant appeal.

The United States Court of Appeals for the Federal Circuit 
has held that reading 38 U.S.C.A. §§ 5101 and 5121 together 
compels a conclusion that, in order for a surviving spouse to 
be entitled to accrued benefits, the Veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  In Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996) 
the Federal Circuit held that a surviving spouse's accrued 
benefits claim was derivative of the Veteran's claim.  In 
other words, as a consequence of the derivative nature of the 
surviving spouse's claim, if the Veteran had no claim pending 
at the time of his death, the surviving spouse has no claim 
upon which to derive her own application.  Id.

Here, the Veteran had a claim for VA benefits pending at the 
time of his death.  Specifically, he filed a claim for 
service connection for "cancer" in March 2005.  However, as 
discussed above, there is no basis to award service 
connection for cancer.  With respect to his diagnosed 
chondrosarcoma of the sternum, service connection is not 
warranted on a direct basis, on a presumptive basis as a 
disease associated with exposure to certain herbicide agents, 
or on a presumptive basis as a chronic disease that 
manifested to a compensable degree within one year from 
separation from service.  With respect to the nodule 
identified on his lower left lung in the February 2005 CT 
chest scan, it was never diagnosed as cancer, and therefore 
can not be service connected on a presumptive basis as a 
disease associated with exposure to certain herbicide agents.  
In fact, the Veteran's autopsy report did not include a 
finding of lung cancer.  Accordingly, the Board concludes 
that entitlement to service connection for chondrosarcoma, as 
well as lung cancer for accrued benefits has not been 
demonstrated.

With respect to the appellant's claims, the Board has also 
considered her statements and sworn testimony.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  The Board attaches greater 
probative weight to the clinical findings than to the 
appellant's statements. See Cartright, 2 Vet. App. at 25 . 

In sum, there is no evidence of chondrosarcoma or other 
cancer during service; no evidence of cancer within one year 
of the Veteran's service discharge; and no evidence linking 
the Veteran's diagnosed chondrosarcoma of the sternum to 
service.  As noted in the prior section, the service medical 
records were negative for any finding of cancer.  In light of 
the foregoing, service connection for chondrosarcoma 
midsternum post excision, including as a result of exposure 
to herbicides, for accrued benefits purposes, is not 
warranted.  Therefore, the Board finds that the preponderance 
of the evidence is against the claim; the benefit-of-the 
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the Veteran's death, 
including as a result of exposure to herbicides, is denied

Service connection for chondrosarcoma midsternum post 
excision, including as a result of exposure to herbicides, 
for accrued benefits purposes, is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


